Per Guriam.

The complaint is for wages due, and plaintiff must be confined to the period during which she actually rendered services. There can be no recovery for damages for breach *793of contract under such a complaint. Fallon v. Farber, 30 Misc. Rep. 626; 62 N. Y. Supp. 742.
The judgment should, therefore, be reduced to eleven dollars and fifty cents, and as modified affirmed, without costs to either party.
Present: Beekman, P. J., Giegeeicii and O’Gobman,. JJ.
Judgment modified ánd as modified affirmed, without costs.